
	

113 SRES 183 ATS: Commemorating the relaunching of the 172-year-old Charles W. Morgan by Mystic Seaport: The Museum of America and the Sea.
U.S. Senate
2013-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 183
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2013
			Mr. Blumenthal (for
			 himself, Mr. Murphy,
			 Mr. Begich, Mrs. Feinstein, Ms.
			 Collins, Mr. King,
			 Ms. Warren, Mr.
			 Cochran, Mr. Wicker,
			 Mr. Schumer, Mr. Leahy, and Mr.
			 Warner) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			July 17, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the relaunching of the
		  172-year-old Charles W. Morgan by Mystic Seaport: The Museum of America and the
		  Sea.
	
	
		Whereas the Charles W. Morgan (referred to in this
			 preamble as the Morgan) was built and launched from New Bedford,
			 Massachusetts, in 1841;
		Whereas the Morgan is a National Historic Landmark vessel,
			 the only remaining wooden whaleship in the world, and the oldest commercial
			 vessel in the United States;
		Whereas the Morgan and similar vessels were the economic
			 backbone of New England for 200 years;
		Whereas the Morgan has served as a living artifact and a
			 testament to the ingenuity, risk, and entrepreneurship of the United States
			 since the vessel retired from the whaling industry in 1921;
		Whereas the Morgan has completed a 5-year, multi-million
			 dollar restoration at the Preservation Shipyard of Mystic Seaport: The Museum
			 of America and the Sea and will be relaunched on July 21, 2013;
		Whereas the Morgan will embark on a ceremonial 38th voyage
			 in June 2014, serving as Ambassador to the world’s whales and to
			 the world’s whaling heritage;
		Whereas the 38th voyage of the Morgan will rekindle the
			 spirit of exploration and discovery of people throughout the world;
		Whereas individuals and organizations from 22 States have
			 contributed materials and expertise to the restoration and 38th voyage of the
			 Morgan; and
		Whereas the new mission of the Morgan will be devoted to
			 history, education, science, and ocean awareness: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 relaunching of the whaleship Charles W. Morgan and commends the staff,
			 volunteers, and trustees of Mystic Seaport: The Museum of America and the Sea
			 for their efforts to preserve and protect the maritime heritage of the United
			 States;
			(2)supports the plan
			 of Mystic Seaport: The Museum of America and the Sea to reinterpret the Charles
			 W. Morgan as a vessel of scientific and educational exploration whose cargo is
			 knowledge and whose mission is to promote awareness of the maritime heritage of
			 the United States and the conservation of the species the Morgan hunted;
			 and
			(3)recognizes the
			 Charles W. Morgan as the Ambassador to the Whales, dedicated to
			 advancing public understanding of species conservation.
			
